                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI


RURAL COMMUNITY WORKERS ALLIANCE
and JANE DOE,
                  Plaintiffs,

          vs.                                                C. A. No. 5:20 cv 06063-DGK

SMITHFIELD FOODS, INC. and SMITHFIELD
FRESH MEATS CORP.,
                      Defendants.

DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR RECONSIDERATION

                                    PRELIMINARY STATEMENT

          On May 5, 2020, the Court dismissed this case in favor of OSHA’s primary jurisdiction

and alternatively held that Plaintiffs were not entitled to injunctive relief. Since that time, OSHA

has been exercising its special competence to ensure worker safety at the Plant. Plaintiffs filed

an OSHA imminent danger complaint, and OSHA conducted an on-site inspection of the Plant

and requested additional information, to which Smithfield has responded. OSHA’s investigation

is continuing. Ultimately, OSHA will make a determination of whether the Plant’s COVID-19

response is sufficient to protect its workers, and if not, how to best bring the Plant into

compliance, while at the same time, balancing the Nation’s interest in maintaining its food

supply.

          The Court has already held that OSHA is better positioned to make these determinations,

concluding “this determination goes to the heart of OSHA’s special competence” and that

deference to “OSHA/USDA will ensure uniform national enforcement of the Joint Guidance.”

Order at 16. As Chief Justice Roberts recently observed in his concurrence in South Bay United

Pentecostal Church v. Newsom, 590 U.S. __ (May 29, 2020), officials making health and safety

decisions in a global pandemic “should not be subject to second-guessing by an ‘unelected



EMF_US 80708037
federal judiciary,’ which lacks the background, competence and expertise to assess public health

and is not accountable to the people.” Id. (citing Garcia v. San Antonio Met. Trans. Auth., 469

U.S. 528, 545 (1985)).

        Notwithstanding the above, Plaintiffs contend that the Court should have stayed the case,

rather than dismissing it, because Plaintiffs may need to return to Court to seek further relief.

Plaintiffs do not seek reconsideration on the merits of primary jurisdiction or on the Court’s

denial of their request for injunctive relief. Nor have they noted any appeal. Rather, Plaintiffs’

self-described “narrow” request is to have this case remain in purgatory on the Court’s docket

(and in the news) for ninety days or more “to allow for the possibility of further proceedings.”

Motion at 1 (emphasis added). Plaintiffs’ Motion for Reconsideration should be denied.

                                             DISCUSSION

        Plaintiffs’ motion makes a fleeting reference to two potential grounds for reconsideration,

Rule 59(e) and Rule 60(b). Under either Rule, Plaintiffs fail to establish the “extraordinary

circumstances” warranting such relief. Combs v. Cordish Companies, Inc., No. 14-0227-CV-W-

ODS, 2015 WL 5096174, at *6 (W.D. Mo. Aug. 28, 2015).

        The Court’s Decision to Dismiss, Rather than Stay, Was Correct.

        Plaintiffs do not challenge the application of the primary jurisdiction doctrine. Their only

argument is that the Court should have stayed the matter, instead of dismissing it, so that

Plaintiffs can “quickly seek relief should facts develop that demonstrate OSHA’s remedial

scheme is inadequate.” Motion at 2. Not so.

        As a preliminary matter, Plaintiffs’ argument that a stay is necessary so that they can seek

“immediate relief” is belied by the record in this case. Plaintiffs filed their Complaint and

Motion for Preliminary Injunction on April 23, 2020, and a hearing was held just one week later,

on April 30, 2020. Thus, this Court is fully prepared to provide “immediate relief” on a newly


                                                 -2-
EMF_US 80708037
filed Complaint if it is warranted. Moreover, the fact that Plaintiffs did not immediately appeal

the Court’s decision, and that they now seek a stay of ninety days where the case will simply

remain in limbo, significantly undermines any claim for a future temporary restraining order or

preliminary injunction.

        In any event, the Court properly dismissed this action based on the primary jurisdiction

doctrine. The Court had discretion to dismiss or stay, Chlorine Inst., Inc. v. Soo Line R.R., 792

F.3d 903, 913 (8th Cir. 2015), and the Court’s decision to dismiss was the correct one.

        Plaintiffs’ request for a stay should be denied for multiple reasons. As discussed below,

if Plaintiffs have a complaint about how OSHA ultimately resolves this matter, they will file an

action against OSHA, not return to this proceeding to seek injunctive relief against Smithfield.

A stay here would serve no purpose. Moreover, even if Plaintiffs could assert a viable claim

against Smithfield in the future, they would have to amend their complaint and assert a new

request for relief to do so. Under these circumstances, Plaintiffs suffer no “unfair disadvantage”

in dismissal, and there is no reason for this case to remain on the Court’s docket.

                  Plaintiffs’ Recourse is Against OSHA—Not Smithfield.

        Plaintiffs argue that the Court should stay this matter, so that if they are not satisfied with

OSHA’s enforcement activity, they can return to the Court and seek relief against Smithfield.

This argument completely misses the mark.

        The agency proceeding to which this Court deferred is between OSHA and Smithfield,

with input from third parties like Plaintiffs. See 29 U.S.C. § 658(a). If OSHA does what

Plaintiffs want, it will resolve the claims in this case—which seek injunctive relief. See Chlorine

Inst., 792 F.3d at 913 (holding that dismissal is appropriate where agency resolution will likely

dispose of the entire case). If it does not, Plaintiffs’ remedy is not a return to this case. Their

remedy is to file a writ of mandamus against the Secretary of Labor for “arbitrarily or


                                                  -3-
EMF_US 80708037
capriciously fail[ing] to seek relief” against Smithfield. See 29 U.S.C. § 662(d). That action will

request new relief (mandamus) against a new defendant (OSHA). Staying this case would be

futile.

          Contrast that with the typical primary jurisdiction case, where a court defers to an

administrative agency as the first step in determining a controversy between two parties. Reiter

v. Cooper, 507 U.S. 258, 260, 113 S. Ct. 1213, 1216, 122 L. Ed. 2d 604 (1993) (allowing

Interstate Commerce Commission to determine a common carrier’s suit against a shipper for

unreasonable tariff rates); DeBruce Grain, Inc. v. Union Pac. R. Co., 149 F.3d 787, 788 (8th Cir.

1998) (allowing Surface Transportation Board to determine claims for excessive charges);

Access Telecommunications v. Sw. Bell Tel. Co., 137 F.3d 605, 607 (8th Cir. 1998) (allowing

Federal Communications Commission to decide claim for overcharges). After the agency

performs its role, and assuming a favorable result for the plaintiff, the case returns to the district

court to determine the plaintiff’s claim for damages based on the agency’s ruling. DeBruce

Grain, Inc., 149 F.3d at 790. Even there, the district court’s discretion to dismiss instead of stay

has been affirmed. But, here, the basis for dismissal is even stronger because this Court will

have no further role.1

                  Plaintiffs Cannot Return to Court to Enforce the Joint Guidance.

          Alternatively, Plaintiffs seem to suggest that a stay is warranted so they may return to

Court to obtain injunctive relief to enforce the Meat and Poultry Processing Workers and

Employers – Interim Guidance issued by OSHA and the CDC (the “Joint Guidance”) and/or to

impose obligations on Smithfield that are different from or in excess of the Joint Guidance. Any


          1
           Plaintiffs also cite Asarco, LLC v. NL Indus. Inc., 2013 WL 12177089 (W.D. Mo. Mar. 18, 2013) and
Microchip Tec., Inc. v. Motorola Inc., 2002 WL 32332753 (D. Del. May 28, 2002), as providing support for their
request for a stay. However, there was no motion to dismiss filed in those cases. The defendant’s request for relief
was for a stay only.



                                                        -4-
EMF_US 80708037
such claim for injunctive relief is preempted by the President’s Executive Order dated April 28,

2020, and related statements issued by the Secretary of Agriculture. It would be improper to stay

the current action to support a future claim by Plaintiffs that is plainly preempted by federal law.

Smithfield incorporates by reference its arguments regarding preemption contained in its Post-

Hearing Supplemental Brief (ECF #46).

                  Even if Plaintiffs Had A Viable Claim, They Would Still Have To Amend
                  Their Complaint and Request for Relief.

        Even if Plaintiffs could present a viable claim against Smithfield at the conclusion of the

OSHA investigation, Plaintiffs would still have to amend their complaint to do so. Thus,

Plaintiffs will suffer no “unfair disadvantage” from a dismissal.

        Plaintiffs’ Complaint, which was filed on April 23, 2020, has been superseded by later

events. First, the facts on the ground have changed; federal officials have issued the Joint

Guidance and the Executive Order, Smithfield has implemented substantial work place safety

measures, and OSHA continues to investigate. Second, the litigation has changed; the Court has

ruled against Plaintiffs on the merits of their public nuisance and safe-place-to-work claims

because Smithfield has undertaken substantial remedial measures. Order at 21-22. The Court

also held that the injunctive relief requested by Plaintiffs lacked the necessary specificity to be

enforceable, and that Plaintiffs had failed to meet “their burden of proving that the extraordinary

remedy of an affirmative injunction is justified.” Order at 2, 23-24. Plaintiffs have not

challenged any of these rulings. Thus, whether this case is dismissed or stayed, Plaintiffs will

have to file a new complaint to assert any claims against Smithfield or to request any relief. 2




        2
            The current pleadings are also deficient because Jane Doe has sued under a pseudonym. The Court
permitted the pseudonym for the limited proceedings leading up to the dismissal. However, the Court “reserve[d]
judgment” as to whether Jane Doe could continue under a pseudonym “should this case proceed to further stages of
litigation.” Order at 1, n.1.



                                                      -5-
EMF_US 80708037
        Moreover, it would be improper for the Court to retain the case on its docket given the

current procedural posture. A court should not stay an action to wait and see if a viable claim

materializes. See Barak v. Zeff, 289 F. App’x 907, 915–16 (6th Cir. 2008) (holding that granting

a stay instead of dismissal would establish a “perverse incentive” to file unwarranted lawsuits);

Diaz Group, Inc. v. Westfield Ins. Co., 2020 WL 2735332 (May 6, 2020 M.D. Fla.) (where claim

is premature and dependent on future events, it should be dismissed, rather than stayed). This

Court was correct to dismiss.

                  Plaintiffs’ Vague Arguments about Potential Inadequacies in the OSHA
                  Remedial Scheme Are Insufficient.

        Plaintiffs argue that this Court should reverse its dismissal because OSHA recourse may

be inadequate. They contend that “OSHA has been non-committal regarding what standards it

can enforce against meatpackers,” and they claim that OSHA has said “that breaches of ‘CDC

guidance’ may not constitute a ‘recognized hazard’ that OSHA can correct.” Motion at 4

(emphasis in original) (citing Updated Interim Enforcement Response Plan for Coronavirus

Disease 2019 (May 19, 2020)). Plaintiffs do not provide any actual support for this assertion,

but they appear to be relying on language on page six of the Interim Plan that references “use of

CDC recommendations.” Plaintiffs take this language completely out of context as it makes no

reference to meatpacking plants, nor is it discussing the Joint Guidance issued by OSHA and the

CDC.3

        Plaintiffs also argue that the OSH Act “does not protect the general public, but applies

only to employers and employees in workplaces,” thus concluding that it is “dubious” that


         3
           The fact that OSHA has not issued any COVID-19 specific standards does not mean OSHA is without
regulatory authority. The D.C. Circuit Court of Appeals recently denied a writ of mandamus seeking to require
OSHA to issue an emergency temporary standard (“ETS”) for COVID-19. The Court held that OSHA had
“reasonably determined that an ETS is not necessary” citing the existing “regulatory tools that OSHA has at its
disposal to ensure that employers are maintaining hazard-free work environments.” In re AFL-CIO, No. 20-1158
(Order issued June 11, 2020).



                                                       -6-
EMF_US 80708037
OSHA will take any action that protects the general public. Motion at 4 (citing Steel Inst. of New

York v. City of New York, 716 F.3d 31, 33 (2d Cir. 2013)). But that argument is a red herring.

Plaintiffs acknowledge that “OSHA has increased its enforcement activities since this Court’s

decision.” Motion at 3. Here, Plaintiffs are plainly seeking to enforce workplace safety, and any

incidental benefit on the public health does not take those workplace safety issues outside the

realm of OSHA’s jurisdiction.

        Plaintiffs fail to identify anything in the OSHA remedial scheme that warrants this Court

retaining jurisdiction over this matter.

        Positive COVID-19 Cases at the Plant Do Not Change This Analysis.

        Plaintiffs contend that the primary-jurisdiction dismissal rested on the Court’s

“conclusion[] . . . that there are no confirmed cases of COVID-19 currently at the Plant.” Motion

at 1. Plaintiffs are incorrect. Although the Court cited the lack of positive cases in discussing

Plaintiffs’ claim for injunctive relief, it did not do so in discussing primary jurisdiction and in

dismissing the case.

        In any event, the positive cases do not warrant the Court reconsidering its dismissal order

and granting a stay rather than a dismissal. It has now been three months since the President

declared a state of emergency and designated COVID-19 a pandemic. The disease has spread

throughout the country.

        The Court previously recognized that there is always a risk of exposure if employees

continue to work. “[N]o one can guarantee health for essential workers—or even the general

public—in the middle of this global pandemic.” Order at 19. The Court further observed: “[N]o

essential-business employer can completely eliminate the risk that COVID-19 will spread to its

employees through the workplace. Thus it is important that employers make meaningful, good




                                                  -7-
EMF_US 80708037
faith attempts to reduce the risk. Here Smithfield has taken significant remedial steps in

accordance with the Joint Guidance to protect its workers from COVID-19.” Order at 20.

        Since the Court’s Order, Smithfield has engaged in widespread testing of its employees,

and there have been positive diagnoses among Plant workers. OSHA and the local public health

authorities are aware of these diagnoses, and Smithfield continues to work with these

government agencies to take all reasonable steps to protect its workers. See Second

Supplemental Declaration of Timmy D. Messman, attached as Exhibit A.

        The Court has determined that primary jurisdiction applies, and Plaintiffs have not

challenged that decision. These positive cases do not warrant the Court staying the action rather

than dismissing it because OSHA remains the proper enforcement agency. Plaintiffs’ Motion for

Reconsideration should be denied.

                                           CONCLUSION

        The Court’s decision to dismiss rather than stay this action was correct. Indeed, based on

the current procedural posture, a stay would be improper and serve no purpose. Accordingly, the

Court should deny Plaintiffs’ Motion for Reconsideration.


                                         SMITHFIELD FOODS, INC. and
                                         SMITHFIELD FRESH MEATS CORP.


                                         By:_/s/ Jean Paul Bradshaw II ___________________
                                            Jean Paul Bradshaw II (#31800)
                                            Mara Cohara (#51051)
                                            Lathrop GPM LLP
                                            2345 Grand Boulevard, Suite 2200
                                            Kansas City, Missouri 64108
                                            Telephone: (816) 460-5507
                                            Facsimile: (816) 292-2001
                                            jeanpaul.bradshaw@lathropgpm.com
                                            mara.cohara@lathropgpm.com




                                                -8-
EMF_US 80708037
                  Alexandra B. Cunningham (admitted PHV)
                  Hunton Andrews Kurth LLP
                  Riverfront Plaza, East Tower
                  951 East Byrd Street
                  Richmond, Virginia 23219-4074
                  Telephone: (804) 787-8087
                  Facsimile: (804) 788-8218
                  acunningham@HuntonAK.com

                  Susan F. Wiltsie (admitted PHV)
                  Hunton Andrews Kurth LLP
                  2200 Pennsylvania Avenue, NW
                  Washington, District of Columbia 20037
                  Telephone: (202) 955-1500
                  Facsimile: (202) 778-2201

                  Counsel for Defendants




                    -9-
EMF_US 80708037
                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of June, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send electronic notification of the

same to the following counsel of record:

        Gina Chiala
        Heartland Center for Jobs and Freedom, Inc.
        4047 Central Street
        Kansas City, MO 64111
        Telephone: (816) 278-1092
        Facsimile: (816) 278-5785
        ginachiala@jobsandfreedom.org

        David S. Muraskin (admitted PHV)
        Karla Gilbride (admitted PHV)
        Stevie K. Glaberson (admitted PHV)
        Public Justice
        1620 L. Street, NW, Suite 630
        Washington, DC 20036
        Telephone: (202) 797-8600
        Facsimile: (202) 232-7203
        dmuraskin@publicjustice.net
        kgilbride@publicjustice.net
        sglaberson@publicjustice.net

        David Seligman (admitted PHV)
        Juno Turner (admitted PHV)
        Towards Justice
        1410 High Street, Suite 300
        Denver, CO 80218
        Telephone: (720) 441-2236
        Facsimile: (303) 957-2289
        david@towardsjustice.org
        juno@towardsjustice.org

        Counsel for Plaintiffs

                                                        /s/ Jean Paul Bradshaw II
                                                        An Attorney for Defendants




                                                 -10-
EMF_US 80708037
